Citation Nr: 0946783	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung condition.  

2.  Entitlement to service connection for shingles, to 
include as secondary to service-connected burn injury 
residuals.  

3.  Entitlement to service connection for a skin condition 
other than shingles and burn scars, to include as secondary 
to burn injury residuals.  

4.  Entitlement to service connection of cardiovascular 
disease, to include as secondary to burn injury residuals.    


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to 
March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied service connection.  

In March 2008, the Veteran testified at the RO at a video 
conference personal hearing over which the undersigned 
Veterans Law Judge presided in Washington, D.C., a transcript 
of which has been associated with the claims folder.  This 
appeal was previously before the Board and in November 2008, 
it was remanded for further development.  The appeal is now 
before the Board for further review.  

In an August 2009 letter, the Veteran's representative 
asserted that in August 2009 a request was sent to the RO to 
open a claim for service connection for an acquired 
psychiatric disorder (including posttraumatic stress disorder 
(PTSD)), and that his claim of service connection for a 
cardiovascular condition should also be considered on the 
basis that the disorder is secondary to the acquired 
psychiatric condition.  These issues are referred to the RO 
for appropriate action.  

The issues of entitlement to service connection for a skin 
condition other than shingles and burn scars and for a 
cardiovascular disease are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO. 


FINDINGS OF FACT

1.  The Veteran has no current lung disability.   

2.  The Veteran has no current disability of shingles.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung condition 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The criteria for service connection for shingles, to 
include as secondary to service-connected burn injury 
residuals, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice- 
connected condition by a service- connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

A Veteran cannot qualify for service connection without a 
current disability.  Disability compensation is specifically 
limited to those who have a present disability, or at least 
had a present disability at the time the claim was filed.  
Degmetich v. Brown, 104 F.3d 1328, 1330-1332 (1997) (a 
currently existing disability is required to establish 
service connection); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (service connection is not appropriate without 
evidence of a presently existing disability); McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (Veteran who at the time 
of filing the claim had a current disability that 
subsequently resolved during the adjudication process 
nevertheless has a "current disability" within the meaning 
of the service connection requirements).  

The July 2009 compensation and pension (C&P) examiner found 
no current disability of the lungs.  July 2009 C&P Exam.  Nor 
is there any evidence in the record that one of the Veteran's 
treating physicians has diagnosed the Veteran with a lung 
disability.  The Veteran stated as much at his personal 
hearing.  Transcript at 14-15.  To be sure, the Veteran has 
frequent chest CT scans that reveal an area of streakiness in 
the right lung base.  October 2007 Chest CT Scan Report; 
May 2007 Report of April 2007 CT Scan; September 2005 Amb 
Care Clinic Note.  And the July 2009 X-ray revealed a small 
nodular density overlying the left lower hemithorax.  Because 
of these "spots," his primary physician is monitoring his 
lungs to see whether there is any significant change.  But 
after reviewing those clinical records, the C&P examiner 
determined that the lungs have remained stable since 
August 2005.  July 2009 C&P Exam.  And although the C&P 
examiner specifically noted the history of monitoring the 
Veteran's lungs, he concluded that there is no current 
disability of the lungs.  July 2009 C&P Exam.  With no 
evidence of a current disability of the lungs, service 
connection for a lung condition is not warranted.  

The July 2009 C&P examiner also found there was no current 
disability of shingles.  The Veteran reported to the examiner 
that he had had an episode of shingles three years before.  
July 2009 C&P Exam.  But the medical treatment records show 
that it was in June 2001 that  the Veteran sought treatment 
at a dermatology clinic for a rash that had lasted five days.  
Originally, the Veteran was diagnosed with a probable 
allergic reaction to a medication (Z-pack).  But at the 
follow-up visit, the examiner noted that it was unclear 
whether the Veteran had had chickenpox, but nevertheless 
concluded it was probable herpes zoster (also known as 
shingles).  June 2001 Dermatology Clinic Notes.  A later 
dermatology note indicated his zoster was resolving with 
probable postherpetic neuralgia.  June 2001 Dermatology 
Clinic Note.  Upon examination, the July 2009 C&P examiner 
found no skin condition present except the actinic keratoses 
of the nose and the old healed scars due to burns on his arms 
and left side of the lower abdomen and thighs.  He diagnosed 
the Veteran with a history of shingles in the past.  As noted 
above, without a current diagnosis of a disability, service 
connection is not warranted.  

The Veteran testified that his shingles periodically show up.  
Transcript at 4.  He explained that in the past six years, he 
has had one major episode of shingles and then a couple of 
minor ones.  Transcript at  5.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).   A lay person is competent to testify about 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of illness).  But a lay person 
is not competent to diagnose the illness connected with those 
symptoms unless the medical condition is one that is within 
that lay person's knowledge because it has easily observable 
symptoms, such as tinnitus or varicose veins.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus is the type of disorder associated with symptoms 
capable of lay observation); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (varicose veins capable of lay observation).  

The record does not support the Veteran's assertion that he 
has a chronic shingles condition.  His medical treatment 
records show only one episode of shingles that had its onset 
in June 2001 and was substantially resolved by August 2001.  
No subsequent medical treatment records indicate that the 
Veteran had another episode of shingles or that there are any 
residuals of that one episode.  But the Veteran has often 
sought treatment for skin complaints that were not shingles, 
but were instead diagnosed as rhinophyma, seborrheic 
dermatitis, and actinic keratosis.  February 2009 Dermatology 
Clinic Note (seborrheic dermatitis); May 2007 Dermatology 
Clinic Note (diagnosis of seborrheic dermatitis and actinic 
keratosis); December 2003 Otolaryngology Consult (Veteran 
complained of discoloration and swelling of external nose and 
was diagnosed with rhinophyma).  Given that the Veteran has 
had several skin conditions over the past few years, that the 
C&P examiner determined that there had been only one episode 
in the past, and that the record is silent as to how the 
Veteran determined that his claimed minor episodes were 
shingles rather than one of the other skin conditions he has 
manifested, the Board finds that the Veteran is not competent 
to diagnose a chronic shingles disability.  And since the 
Veteran's one episode of shingles occurred more than two 
years before the Veteran filed his claim, the record does not 
establish that there is a current disability of shingles.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  As noted above, notwithstanding the frequent 
monitoring of his lungs, the Veteran admits he had not been 
diagnosed with a current lung disability.  The only evidence 
of a current shingles disability is the Veteran's medical 
opinion, which as a lay person, he is not competent to 
provide.  When the evidence against the claim is much greater 
than that in favor, that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  

With no current disabilities of a lung condition or shingles, 
service connection is not warranted on this record.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's December 2003 letter describing the evidence needed 
to support the Veteran's claim was timely mailed before the 
July 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
Veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not notify the Veteran of the 
evidence needed to establish service connection on a 
secondary basis or address what evidence was necessary with 
respect to the rating criteria or the effective date of an 
award for service connection.  The notice of evidence needed 
to establish secondary service connection was sent to the 
Veteran in October 2007 and the notice of evidence needed to 
implement a grant of service connection was sent in 
March 2006.  

Neither the Veteran nor his attorney has asserted any errors 
with respect to the notice.  Yet, the Board notes that the 
Veteran was not prejudiced by the delay in receiving that 
notice for two reasons.  Shinseki v. Sanders, 77 U.S.L.W. 
4304 (April 21, 2009).  First, after he received all proper 
notice, his claim was readjudicated in the August 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).   Second, since the service connection 
claims have been denied, any issues about implementation of 
an award for service connection have been rendered moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving his claims folder (that contained his service 
medical records), by obtaining his VA treatment records, by 
conducting a medical examination, and by providing him with 
an opportunity to present the sworn testimony of his wife and 
himself at his personal hearing.  

In the November 2008 remand, the Board's instructions were 
that the examiner should provide an opinion as to whether the 
Veteran's shingles were, among other things, aggravated by 
his service-connected burn injury residuals.  The C&P 
examiner failed to provide an opinion as to the aggravation 
of the Veteran's shingles.  Although the development sought 
by the Board in this case was not properly completed, another 
remand is not required on the shingles issue.  Generally, if 
any action is essential for a proper appellate decision, a 
Veterans Law Judge shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.  But since there is no current 
disability of shingles, a necessary element for a grant of 
service connection has not been established on the record.  
Regardless of the relationship between the Veteran's service-
connected burn residuals and the past outbreak of shingles, 
since there is no current disability of shingles, a medical 
opinion could not change the outcome of the claim, so that a 
remand would service no purpose.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Service connection for a lung condition is denied. 

Service connection for a disability of shingles, to include 
as secondary to service-connected burn injury residuals is 
denied.  


REMAND

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  In 
the November 2008 remand, the Board instructed the RO to 
obtain an opinion as to whether the Veteran's actinic 
keratoses and cardiovascular disease were aggravated by his 
service-connected burn injury residuals.  As explained in 
that Remand, since the Veteran's claim pre-dates the 
amendments to 38 C.F.R. § 3.310, there is no need for the 
examiner to establish a baseline level of severity before any 
aggravation occurred.  

Although the July 2009 C&P examiner provided opinions as to 
whether those conditions were caused by or the result of the 
service-connected burn injury residuals, no opinion was 
provided with respect to whether those conditions were 
aggravated by the burn injury residuals.  Since the 
development sought by the Board in this case has not been 
properly completed, another remand is now required for the 
purpose of obtaining opinions on the aggravation of the 
claimed conditions.  38 C.F.R. § 19.9 (if any action is 
essential for a proper appellate decision, a Veterans Law 
Judge shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken).  

In addition, the July 2009 C&P examination report appears to 
have focused on what skin conditions had been treated in the 
year prior to the C&P examination.  In the report, the 
examiner stated that the Veteran had been treated in the past 
twelve months only for actinic keratosis (AK).  But the 
claims folder contains a February 2009 Dermatology Clinic 
Note that the Veteran had been treated for seborrheic 
dermatitis because he had greasy erythematous scale in his 
moustache, chin, and nasolabial folds.  Moreover, the 
relevant inquiry is whether any skin conditions manifesting 
from the time of filing his claim to the present are related 
to military service or to his service-connected burn injury 
residuals.  In this regard, the record shows that in addition 
to being diagnosed with AK and seborrheic dermatitis, since 
the October 2003 claim was filed, the Veteran had also been 
diagnosed with rhinophyma. December 2003 Otolaryngology 
Consult (Veteran complained of discoloration and swelling of 
external nose and was diagnosed with rhinophyma); see also 
November 2003 Amb Care Clinic Bonham Note (examination 
revealed erythematous lesion on his nose).  

In addition, the C&P examiner did not address any skin 
conditions that manifested during service.  The Board notes 
that during service, the Veteran tested positive for 
melioidosis, was tested negative for melioidosis, was 
diagnosed with a wart and acne, and was treated for removal 
of a sebaceous cyst.  October 1968 Clinical Record (positive 
and negative tests for melioidosis); December 1966 Report of 
Medical Examination (Promotion) (wart and acne); October 1967 
Entry on Special Duty Medical Abstract.  Since the Veteran 
has manifested various skin conditions and lung nodules, an 
opinion is also needed as to whether the Veteran has a 
current disability of melioidosis.  Thus, the skin 
examination should include that medical opinion as well.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

The record shows that the Veteran was initially treated for a 
cardiac condition in January 2001 at St. Michael's Hospital.  
The Veteran provided a signed VA Form 21-4142 (Authorization 
and Consent to Release Information to VA) so that cardiac 
condition treatment records could be obtained from that 
hospital.  A note is stapled to that form indicating that the 
medical records are in a manila folder.  It is possible that 
those medical records were associated with the independent 
claim about whether the cost of emergency care at that 
hospital should be paid or reimbursed by VA.  But it is clear 
that those medical records are not in the claims folder.  
Before the medical examination is scheduled for the 
cardiovascular disability, the RO should make arrangements to 
obtain a copy of the medical treatment records of St. 
Michael's Hospital for the Veteran's January 2001 cardiac 
condition and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of 
the medical treatment records of St. 
Michael's Hospital for the Veteran's 
January 2001 cardiac condition (that may 
possibly be in a "manila folder") and 
associate them with the claims folder.  

2.  Make arrangements to schedule the 
Veteran for an appropriate examination for 
the purpose of obtaining etiology medical 
opinions with respect to both direct and 
secondary service connection of the 
various skin disabilities that have 
manifested since the claim was filed in 
October 2003.  The claims folder, to 
include a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner in conjunction with the 
examination report. 

The examiner should be informed that 
during active service, the following 
conditions were noted in his records:  
melioidosis, acne, wart, sebaceous cyst, 
and that those records are in the 
Veteran's claims folder.  In addition, the 
examiner should be informed that the 
Veteran's shingles disability claim has 
been decided and no opinion as to shingles 
is being sought here.  Any indicated 
studies (including a test for melioidosis) 
should be performed.  
The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Identify all skin disabilities (other 
than burn injury residuals or shingles) 
that have manifested since the Veteran's 
claim was filed in October 2003.  In 
responding, please specifically address 
whether the Veteran has manifested a 
disability of rhinophyma, seborrheic 
dermatitis, actinic keratosis, and 
melioidosis since October 2003.  

(b)  For each of the skin disabilities 
diagnosed in part (a), is it at least as 
likely as not (that is, a probability of 
50 percent or greater) that the Veteran's 
diagnosed skin disability is related to 
his active military service? If yes, 
answer no further questions concerning 
that skin disability; if not, answer 
question (c), below;  

(c)  For each of the skin disabilities not 
related to active military service, is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the skin disability was caused by, or the 
result of, the Veteran's service-connected 
disability of burn injury residuals 
(rather than the inservice helicopter 
crash injury or other inservice event, 
injury, or disease)?  If yes, answer no 
further questions; if not, answer question 
(d), below;  

(d)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's service-
connected disability of burn injury 
residuals makes his skin disability (other 
than shingles) worse than it otherwise 
would have been in the natural progress of 
that disease?  

(e) For each part, if it is not possible 
to give an opinion, state that and provide 
the rationale for why it is not possible.  

3.  After the St. Michael's Hospital 
treatment records have been associated 
with the claims folder, make arrangements 
to schedule the Veteran for an appropriate 
examination for the purpose of obtaining 
etiology medical opinions with respect to 
the Veteran's coronary artery disease 
(CAD) disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner in conjunction with the 
examination report. Any indicated studies 
should be performed.  

The examiner should be informed that the 
Veteran has raised alternative arguments 
about whether his CAD disability is 
aggravated by his service-connected 
disability of residuals of a burn injury.  
Moreover, the Veteran asserts that the 
trauma from the helicopter crash and 
resulting fire contributed to the 
development of his CAD, a theory that was 
not addressed in the July 2009 C&P 
examination report.      

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's coronary 
artery disease is related to active 
military service (including the trauma of 
the helicopter crash and being caught in 
the resulting fire)?  If yes, answer no 
further questions; if not, answer question 
(b), below; 

(b)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's coronary 
artery disease was caused by, or the 
result of, the Veteran's service-connected 
disability of residuals of burn injury 
(rather than the inservice helicopter 
crash injury or other inservice event, 
injury, or disease)?  If yes, answer no 
further questions;  

(c)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's service-
connected disability of burn injury 
residuals makes his coronary artery 
disease worse than it otherwise would have 
been in the natural progress of that 
disease?  

(d)  For each part, if it is not possible 
to give an opinion, state that and provide 
the rationale for why it is not possible.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


